               Case 2:19-cv-00845-DMC Document 22 Filed 03/26/21 Page 1 of 2

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 RACHEL DAVIDSON
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5 Rachel.Davidson@usdoj.gov

 6 Attorneys for Defendant Deb Haaland,
   Secretary of the United States Department of the Interior
 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   DON EPIGMENIO RAMIREZ,                               CASE NO. 2:19-CV-845 DMC

12                                 Plaintiff,             ORDER RE STIPULATION TO EXTEND CASE
                                                          SCHEDULE
13                           V.

14   DEB HAALAND, ET AL.

15                                Defendant.

16           Pursuant to the parties’ stipulation and for good cause appearing, the Court modifies the schedule
     as follows:
17
      Event                                        Requested Schedule
18    Both Parties will exchange disclosure of
      expert witnesses:                            September 17, 2021
19
      Disclosure of rebuttal expert witnesses:
20                                                 October 15, 2021
      Discovery shall be completed and all
21    motions pertaining to discovery shall be     January 21, 2022
      noticed to be heard by:
22
      Dispositive motions shall be noticed to be   May 27, 2022
23    heard by:
24
      The parties shall serve and file any pre-trial July 15, 2022
25    motions on or before:

26    The Pre-Trial conference:                    August 22, 2022 at 9:00 a.m.

27    Trial:                                       September 12, 2022 at 9:00 a.m.

28


      [PROPOSED] ORDER RE STIPULATION TO                  1
30    EXTEND CASE SCHEDULE
             Case 2:19-cv-00845-DMC Document 22 Filed 03/26/21 Page 2 of 2

 1         IT IS SO ORDERED.

 2

 3
     Dated: March 25, 2021
 4                                           ____________________________________
                                             DENNIS M. COTA
 5
                                             UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


      [PROPOSED] ORDER RE STIPULATION TO     2
30    EXTEND CASE SCHEDULE
